OPINION — AG — UNDER THE PROVISIONS OF 70 O.S. 1976 Supp., 1210.275 [70-1210.275], A REGIONAL EDUCATION SERVICE CENTER IS NOT AUTHORIZED BY LAW TO CONDUCT OR USE, FOR ANY PURPOSE, PROJECTIVE PSYCHOLOGICAL PERSONALITY OR ADJUSTMENT TESTS DESIGNED TO COLLECT INFORMATION RELATIVE TO A PUPIL'S PERSONALITY, ENVIRONMENT, HOME LIFE, PARENTAL OR FAMILY RELATIONSHIPS, ECONOMIC STATUS, RELIGIOUS BELIEFS, PATRIOTISM, SEXUAL BEHAVIOR OR ATTITUDES, OR SOCIOLOGICAL PROBLEMS. CITE: 70 O.S. 1976 Supp., 1210.271 [70-1210.271], 70 O.S. 1976 Supp., 1210.271 [70-1210.271](1) (R. THOMAS LAY)